- Prepared by EDGARX.com Media release Rio Tinto contacts regulatory authorities 9 November 2016 On 29 August 2016, Rio Tinto became aware of email correspondence from 2011 relating to contractual payments totalling US$10.5 million made to a consultant providing advisory services on the Simandou project in Guinea. The company launched an investigation into the matter led by external counsel. Based on the investigation to date, Rio Tinto has today notified the relevant authorities in the United Kingdom and United States and is in the process of contacting the Australian authorities. Energy & Minerals chief executive Alan Davies, who had accountability for the Simandou project in 2011, has been suspended with immediate effect. Legal & Regulatory Affairs group executive Debra Valentine, having previously notified the company of her intention to retire on 1 May 2017, has stepped down from her role. Rio Tinto intends to co-operate fully with any subsequent inquiries from all of the relevant authorities. Further comment at this time is therefore not appropriate. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Illtud Harri T +44 20 7781 1152 M +44 7 David Outhwaite T +44 20 7781 1623 M +44 7 David Luff T +44 20 7781 1177 M +44 7 Investor Relations, EMEA/Americas John Smelt T +44 20 7781 1654 M +44 7 David Ovington T +44 20 7781 2051 M +44 7 Nick Parkinson T +44 20 7781 1552 M +44 7 Media Relations, Australia/Asia Ben Mitchell T +61 3 9283 3620 M +61 Bruce Tobin T +61 3 9283 3612 M +61 Matthew Klar T +61 7 3625 4244 M +61 Investor Relations, Australia/Asia Natalie Worley T +61 3 9283 3063 M +61 Rachel Storrs T +61 3 9283 3628 M +61 Galina Rogova T +86 21 6103 3550 M +86 Rio Tinto plc 6 St James’s Square London SW1Y 4AD United Kingdom T +44 20 7781 2000 Registered in England No. 719885 Rio Tinto Limited 120 Collins Street Melbourne 3000 Australia T +61 3 9283 3333 Registered in Australia ABN 96 Page 2 of 2
